2022 IL App (2d) 210296
                                  No. 2-21-0296
                         Opinion filed November 29, 2022
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS                            ) of Stephenson County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18-CF-120
                                       )
ROBERT M. STOWE,                       ) Honorable
                                       ) Michael P. Bald,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BRENNAN delivered the judgment of the court, with opinion.
       Justices McLaren and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     On May 17, 2018, defendant, Robert M. Stowe, was working a shift at Willow Glen

Academy (Willow Glen). Willow Glen provides for the basic daily needs of mentally and

physically disabled individuals, including daily hygiene, feeding, and bathing. Defendant was

working as a direct service provider, caring for J.B., a 14-year-old autistic boy, at one of Willow

Glen’s residential facilities known as Kunkle House in Freeport. After J.B. soiled himself,

defendant took J.B. to a bathroom to clean him up. Minutes later, a supervisor walked in on

defendant while he was with J.B. in the bathroom. Based upon what the supervisor believed she

witnessed when she opened the door, the police were called and defendant was ultimately charged

with criminal sexual abuse and aggravated criminal sexual abuse.
2022 IL App (2d) 210296


¶2     The case was tried before a jury, which convicted defendant on both counts. Defendant

appealed. He contends the trial court erroneously allowed the State to introduce into evidence two

photos recovered from his cell phone depicting nude adult men. For the reasons that follow, we

conclude that the trial court’s admission of the photos was error and that defendant suffered

prejudice. Accordingly, we reverse and remand.

¶3                                     I. BACKGROUND

¶4     The State charged defendant on May 24, 2018, with criminal sexual abuse and aggravated

criminal sexual abuse. 720 ILCS 5/11-1.50(a)(2) (West 2018) (criminal sexual abuse); id. § 11-

1.60(d) (West 2018) (aggravated criminal sexual abuse). The charges centered around the

observations of defendant’s supervisor, Marvetta Phillis, who informed police that she walked in

on defendant masturbating J.B. in the Kunkle House bathroom.

¶5                               A. The State’s Motion In Limine

¶6     Before trial, the State filed, inter alia, a motion in limine seeking to introduce two images

recovered from defendant’s cell phone pursuant to a search warrant. The images each depicted an

adult nude man with an erection. The State argued that the images were relevant (1) to establish

defendant’s intent to commit the conduct alleged for sexual gratification or arousal and (2) to

disprove any claim that defendant’s conduct was accidental or inadvertent. To support the latter

claim, the State cited People v. Illgen, 145 Ill. 2d 353, 367 (1991) (“evidence of defendant’s prior

offenses against the victim or persons in the same class with the victim is admissible to negate a

claim that the victim’s injury was accidental or inadvertent.”). In arguing specifically that the

photographs were relevant to show “defendant’s interest in a particular class of individual,

specifically males,” which in turn showed that he was touching defendant for the purposes of

sexual arousal or gratification, the State cited People v. Ressa, 2019 IL App (2d) 170439, People



                                               -2-
2022 IL App (2d) 210296


v. Fretch, 2017 IL App (2d) 151107, ¶ 76 (“[T]he law does not shield a defendant from proof of

his particular tendencies or patterns of conduct, as they might bear logically on whether he acted

in conformity with them in committing the charged offense.”),and People v. Gumila, 2012 IL App

(2d) 110761.

¶7     In his written response, defendant argued that (1) the State failed to establish that the

presence of the photos on defendant’s phone indicated any sexual proclivity, (2) the State offered

no evidence that sexual interest in adult males is associated with sexual interest in male children,

(3) none of the cases cited by the State “allow a child-sex case to be prosecuted using sexual

attraction to males generally as evidence of a defendant’s intent or motive of the child-sex

allegation,” and (4) the minimal probative value was substantially outweighed by the danger of

unfair prejudice or confusion of the issues in that, “[t]o present these photos to a jury would

probably evoke unfavorable sentiment toward the Defendant from a juror who regards

pornography and/or homosexuality as immoral, abnormal, or distasteful.”

¶8     At the hearing on the motion, the State argued that the photos were evidence of defendant’s

sexual proclivities and relevant to prove intent or motive. It claimed the photos would rebut any

defense argument that defendant had no tendency to commit the charged offense, because he was

married to a woman. The State argued that the photos go

       “directly to an element of the offense, and then I guess you look at it specific ways. So let’s

       say this were the inverse here, the victim was a female and the photo on the phone was of

       a nude female. I believe the evidence in that situation would be less probative because it’s

       kind of—I’m trying to be delicate here because I’m not saying one is right or wrong, but I

       think the traditional expectations of society is that men are attracted to women. So if you




                                                -3-
2022 IL App (2d) 210296


       were to say—if this was a photo of a female on the phone and it was a female victim this

       would be less probative.

               But if the situation is the inverse here where the victim is a male, kind of which is

       against the traditional expectations of society, that a male wouldn’t be attracted to another

       male, how do we prove that in fact this was done for sexual purposes? Well, the photos

       show that this is his—a class of individuals that he may or may not be sexually attracted

       to.

               Whether that class is with the defense, I think they kind of hash out in their motion

       is the class is a disabled child who is a male, where that is a class, but I don’t think that a

       class needs to be limited to that limited of a purpose. A class could just be males. And that

       what is [sic] we would offer this for.”

The State reiterated that the photos were also intended to prove absence of mistake. Further, the

State argued that one of the photos was “accessed at a time while [defendant] was at work” and

thus went to defendant’s “state of mind while he was at work.”

¶9     Defense counsel responded primarily by attacking the premise of the State’s proclivity

argument, asserting there was no support in Illinois law “[t]hat a sexual attraction to adult males

equates to a sexual proclivity toward male children”:

               “That is just not supported. It’s not logically true, it’s not supported in common law

       that you shouldn’t be allowed to, in a child sex case, prove that the defendant had a motive

       or intent to do the crime because that defendant might be sexually attracted to adults of the

       same gender.




                                                 -4-
2022 IL App (2d) 210296


                When the cases talk about a particular class, they say things like female children.

        Female minors. There’s no case that says males or females. That would not be a particular

        class. That would be a more general class.”

Defense counsel also attacked the foundation for the photos, arguing that the report from the

forensic software program “Cellebrite” “doesn’t show the source of these photographs, that doesn’t

show if my client got these on the internet, or if they were sent to him by somebody or whatever.”

Further, “they would evoke unfavorable sentiment because a juror might well, probably would,

view pornography and maybe homosexuality as immoral, abnormal or distasteful and as such, they

might hold it against the Defendant and the negative consequences of that are untold.” In sum,

counsel argued that the probative value was extremely minimal and outweighed by the danger of

unfair prejudice or confusion of the issues.

¶ 10    The trial court granted the State’s motion to allow the evidence. First, the court stated, “It

is evidence that the Court feels does fit under the cases that were cited by the State. It’s in regard

to a proclivity, essentially is what it amounts to.” Second, “although there is some prejudice

involved, it’s not any that would overcome the relevance of the matters in question here.”

¶ 11    The case proceeded to a jury trial in January 2020.

¶ 12                                     B. The State’s Case

¶ 13    The State’s first witness was Daniel Moore, a Freeport police officer. Moore testified that

he was called to Kunkle House on May 17, 2018. Moore interviewed Mishea Boggess, Phillis

(twice), defendant (three times), and David Heller, a Willow Glen nurse. With the agreement of

defense counsel, the State played a video of Moore’s conversation with Heller. Heller told Moore

that, contrary to defendant’s claim, there was no sore on J.B.’s penis but described “it” as a “[s]light




                                                 -5-
2022 IL App (2d) 210296


redness.” On the video, Heller says there was no open wound but there was a “very slight reddened

area” or “very slight erythema,” about a half centimeter in size on J.B.’s penis.

¶ 14   The State also played a recorded interview between Moore and defendant. Moore agreed

that defendant told him that both of his hands were on his cell phone when Phillis walked in the

bathroom. In the interview, defendant claimed that, at the moment Phillis walked in the room,

defendant held his phone in both hands and he had “just sat down.” Defendant also speculated that

Phillis had seen his hand on J.B.’s arm prior to entering the bathroom, because the door was slightly

open. Moore did not know whether defendant knew what Phillis had accused him of doing.

Defendant consented to Moore looking through his phone

¶ 15   Nate Macklin, a sergeant with the Illinois State Police, testified next. He used Cellebrite to

examine defendant’s phone. Cellebrite extracts and converts data from mobile devices for forensic

reports. Sometimes the reports include erased information. Macklin generated a report for

defendant’s cell phone, which contained 834 photos and 65 videos, and gave the report to Freeport

police detective Tony Bradbury. Macklin does not review the content of the reports he creates.

¶ 16   Bradbury testified next. He acquired defendant’s cell phone from defendant’s wife and sent

it to Macklin. He testified to his review of Macklin’s Cellebrite report:

               “Q. Did you notice anything that you thought might be relevant in a case involving

       sexual assault of one male with another male?

               A. Yes.

               Q. What were those?

               A. Images of nude males on Robert’s phone history.”

The report consisted of 543 pages, which included two images of nude adult men with erections.

Each of those images was published to the jury. Bradbury said he also found “erotic literature.”



                                                -6-
2022 IL App (2d) 210296


On cross-examination, Bradbury acknowledged he did not find any photos of nude children in the

report. He said he could not answer whether the images of nude adult men had been deleted from

defendant’s phone. Bradbury also agreed that he authored the search warrant complaint for

defendant’s phone, in which he stated that it was highly probable that defendant’s cell phone could

contain photographs or video of J.B. No photos of J.B. were recovered.

¶ 17   Erik Walton testified next. He was a “Clinician/case manager” at Willow Glen, which he

described as a residential facility that cares for kids and adults with mental disabilities. J.B. has

autism and traumatic brain injury and exhibits self-injurious behaviors. J.B. required a direct

service provider to be “one-on-one” and within “arm’s reach” as part of his care plan. J.B. “could

actually climb out of his wheelchair and will start to bang his head for attention seeking, things

like that.” J.B. also masturbates, according to his care plan.

¶ 18   Walton received a call from Phillis on May 17, 2018. She sounded “scared” and “shook.”

He drove to Kunkle House and called a former supervisor to assist Heller had also been called to

Kunkle House. Walton took J.B. to the hospital after the incident. He was not aware of any

animosity between Phillis and defendant.

¶ 19   Victoria Kelly testified next. She was a nurse practitioner at Freeport Hospital, in the

emergency room. She examined J.B. on May 17, 2018. She noticed a spot on J.B.’s penis, stating,

“I remember that it was very faint and somebody had to point it out.” She did not prescribe

anything and was not concerned. She reviewed a handwritten statement prepared by Heller and

said she did not disagree with anything in it. Heller’s statement was entered into evidence by joint

stipulation. Notably, Heller wrote, “Client without guarding behavior. Client cooperative with

examination. Without signs or symptoms of mental or physical distress.”




                                                -7-
2022 IL App (2d) 210296


¶ 20      Kelly explained that “erythema” means redness. On cross-examination, Kelly stated that

“sore” is not a medical term. She also opined that J.B. was not in physical distress, although she

was not familiar with his baseline mental status.

¶ 21      Andrew Miller testified next. In May 2018, he was assigned to Kunkle House as a direct

service provider. Miller explained that J.B. was considered an arm’s reach one-on-one client,

meaning that a provider must be within arm’s reach of the client at all times. J.B. wears a diaper

and frequently masturbates. As a one-on-one for J.B., a provider would change his diapers and

assist him to the bathroom whenever he felt the need to masturbate. Miller would sometimes sit

on the tub while supervising J.B. during his masturbation, although other staff members preferred

not to:

                 “Q. Was it acceptable to—for other staff—did other staff always sit on the tub, or

          was it—other options?

                 A. There were—a majority of the staff were females and they’ve stood in a doorway

          most of the time because they didn’t even want to—understandably didn’t want to be in

          the room, but they had to watch him.”

Miller indicated he would sit on the end of the tub as far away as possible from J.B. and not directly

beside J.B. because, “You don’t want to be sitting too close to him when he’s masturbating.”

¶ 22      Miller explained that J.B. masturbates in a unique manner: “He didn’t use his hands. He

would put his penis between his thighs and move his thighs back and forth. The only time he

touched his penis with his hands was to place it between his thighs.”

¶ 23      Willow Glen’s policy when an employee suspects a nonemergency injury to a child was

for the employee to put on gloves, call in another employee to witness, and call in a nurse. If the

employee was in a bathroom with a client, he or she would yell out for assistance. Miller knew



                                                  -8-
2022 IL App (2d) 210296


this from working at Willow Glen for years. Finally, Miller was not aware of any conflicts between

Phillis and defendant.

¶ 24   On cross-examination, Miller said there was no written policy or formal instruction as to

where an employee should sit while supervising J.B. while he masturbates. Miller also

acknowledged that it would be quicker to reach J.B. in an emergency while seated at the tub than

while standing in the doorway.

¶ 25   Phillis testified that she was a direct service provider at Willow Glen. In May 2018, she

was a supervisor at Kunkle House. Defendant was a staff member at that time, having started in

September 2017. He was a hard worker and a dependable employee.

¶ 26   Phillis recounted that, on May 17, 2018, defendant was a one-on-one for J.B. At around 7

p.m., staff and residents at Kunkle House were outside. She noticed J.B. had a wet spot and directed

defendant to change J.B.’s diaper. Defendant and J.B. went inside and the rest of the staff and

residents followed 5 to 10 minutes later.

¶ 27   Phillis needed a key in defendant’s possession, so she went to the bathroom he and J.B.

occupied. The door was cracked open about an inch or two. Phillis knocked while opening the

door, without waiting for a response: “Once I stepped inside, I noticed that [defendant] had his

[right] hand on J.B.’s penis and was doing a stroking motion.” Defendant had his cell phone in his

left hand. “It was probably a few seconds when he noticed that I was in the bathroom, [defendant]

jumped up and was, like, I can’t sit here while he’s doing this.”

¶ 28   Phillis was “shocked, stunned,” and she “kind of gasped.” She told defendant, “I need the

key and I’ll be right back,” and “ran down to the other bathroom where the other staff was.” She

hurried back to relieve defendant:




                                               -9-
2022 IL App (2d) 210296


               “So when I went back down, I was, like, I’m taking over. I’ll be [J.B.’s] one-on-

       one. He was, like, No, I’m fine. I just can’t sit here while he’s doing this. I was, like, No,

       I’m fine. I’ll take over as [J.B.’s] one-on-one. I was, like, I just need you to stay out here.”

Phillis had another employee take over with J.B. and called defendant into the office, where he

began to question her:

               “Q. So let me stop you there. So you tell him he needs to go into the office and his

       response is—he questioned—

               A. He’s, like—Yeah. What’s going on? Are you mad at me? Tell me what’s

       happening. I know you’re going to call me in. If you’re going to call me in, do me a solid

       and tell me what you’re calling me in for. And I was, like, Robert, I just need you to stay

       here, and I was not willing to talk at this time.

               Q. Okay. Did you feel like you weren’t able to talk, too, based on what you just

       witnessed?

               A. I wasn’t able to talk and I didn’t want to talk.”

Phillis said there was no formal training on how to respond in this situation and agreed that her

emotions were getting the best of her. She said defendant continued to try to talk to her but she

refused; defendant did not tell her about the sore on J.B.’s penis.

¶ 29   Phillis explained that other staff observe J.B. from the doorway:

       “[J.B.] is what we call assigned one-to-one. Our one-to-one’s has different levels where

       you have to be within arm’s reach, where you have to have a line of sight. [J.B.] is an arm’s

       reach one-to-one because he is self-injurious and he bangs his head. But [J.B.]also is a

       frequent masturbator, so we all, as the staff, have always—whenever [J.B.] is in the

       bathroom and he’s masturbating, no one stands right over him while he’s doing it. We



                                                - 10 -
2022 IL App (2d) 210296


        generally stand at the doorway to kind of give him a little bit of privacy and record decorum

        so that way—you know, he’s a young man. One, it’s uncomfortable for us, but I’m pretty

        sure it’s uncomfortable for him as well.”

Additionally, defendant was not wearing gloves, even though he was supposed to change J.B.’s

diaper and the first step is to put on gloves. He did not yell out for assistance either.

¶ 30    Phillis had never walked in on J.B. masturbating in a bathroom in the presence of another

employee before, but she said seeing this would not shock her. Finally, when asked if there was

any doubt about what she saw, Phillis answered, “There’s no doubt.”

¶ 31    On cross-examination, Phillis stated that she assigned defendant to supervise J.B. at the

start of his shift. J.B. wore a padded helmet to prevent him from banging his head, though he

sometimes removed the helmet himself. Phillis also acknowledged that she was required to prepare

a written statement on the day of the incident. In the statement, Phillis noted that defendant asked

if he was being reprimanded because of his cell phone use.

¶ 32    After Phillis testified, the State sought to enter several exhibits into evidence, including the

two photos that were the subject of the State’s second motion in limine. Defense counsel renewed

the defense objection to those photos, which the court denied. The photos were entered into

evidence. The parties also stipulated to the dates of birth of J.B. (January 10, 2004) and of

defendant (January 9, 1977). The State rested and the defense moved for a directed verdict, which

the trial court denied.

¶ 33                                    C. The Defense Case

¶ 34    In its case-in-chief, defendant briefly recalled Bradbury, who recounted collecting a DNA

sample from defendant, and Moore, who recounted collecting a sexual assault kit performed on

J.B. Defendant then testified in his own defense.



                                                 - 11 -
2022 IL App (2d) 210296


¶ 35   Defendant worked at Willow Glen in a teaching capacity while pursuing a doctorate degree

in higher education. It was the only job he could get in an educational facility, a prerequisite to

applying for certain scholarships and grants. He also volunteered as a direct service provider: “I

took a lot of overtime shifts to help out because they couldn’t seem to keep anybody in Kunkle

House to work, and I decided that I would go ahead and work because I needed the extra money

because I wanted to move and begin my career.”

¶ 36   Defendant denied touching J.B.’s penis. He explained that J.B. had soiled himself and he

was told to prepare J.B. for a shower:

               “I put his clothes and towel—or his clothes to the right, his soap and everything. I

       put my gloves on, he sat himself on the toilet. I had to help him take his shorts off. I had to

       help take his diaper off. First, I had to get his shoes, his leg brace. I threw his diaper in the

       trash behind me. I put his soiled pants behind me. I took off his socks and put them behind

       me, and then I sat on the side of the tub.”

Defendant was using his phone even though he knew he was prohibited from doing so.

¶ 37   After defendant disrobed J.B., J.B. started to masturbate, so defendant started playing

Junkyard Tycoon on his phone. He had thrown his gloves away because they were soiled. At one

point, J.B.’s erect penis came up from between his legs and defendant saw a spot. He grabbed

J.B.’s arm so he could observe closer, but J.B. fought him for a few seconds, so defendant let go.

His phone was still in his other hand. Defendant “just gave up because it’s not worth it.”

¶ 38   Just then, as defendant was sitting down, Phillis entered the bathroom and asked for a key,

startling defendant. He denied knowing that Phillis suspected he molested J.B.; rather, he thought

he might be in trouble for using his cell phone. Upon learning from Moore why Phillis reacted the




                                                - 12 -
2022 IL App (2d) 210296


way she did, defendant was in “[u]tter shock.” He was not able to get a good look at the mark on

J.B.

¶ 39   Defendant stated, over the State’s objection, that he was married and had been for six years.

He also stated that he was not gay or attracted to nude males. The supposed still photos on his

phone were actually GIFs:

                “Q. Can you spell and describe what a GIF is?

                A. From my understanding, because I’m not in the technology world, GIF is G-I-F

       and it’s, like, a short video that is, like, a joke.

                Q. Does the video loop itself?

                A. It does.

                Q. What do you mean by that?

                A. It starts and then it goes and then—it’s just a continuous pattern. It just continues

       to go.

                Q. Okay. So your indication is that this one GIF contained both of those photos?

                A. Yes.

                Q. Are there actually any still photos on your phone?

                A. Any still photos?

                Q. Of these adult males?

                A. No, there are not.

                Q. They’re only contained on the GIF, correct?

                A. Only contained on the GIF, correct. Yes, that is correct.”

¶ 40   On cross-examination, defendant explained that he first saw the sore while disrobing J.B.

and again while J.B. was masturbating. The state’s attorney followed up:



                                                  - 13 -
2022 IL App (2d) 210296


                  “Q. Okay. So when you testified—when your attorney was asking you questions

       and you said you noticed it when his penis popped up, that wasn’t true; you noticed it prior

       to that?

                  A. Oh, I noticed it more[ ]so then, yes.”

When defendant grabbed J.B.’s arm, he said J.B. was trying to push his penis down with his own

hand. He gave up, explaining that J.B. was “resistant and strong.” When asked why he didn’t

immediately report the sore to Phillis, defendant said, “ I didn’t really think about it at the time.”

¶ 41   The state’s attorney continued:

                  “Q. Okay. In your interview with Officer Moore you said, If she would have asked

       me, I would have showed her the sore. Do you recall saying that?

                  A. Yes, I do.

                                                  ***

                  Q. I guess I’m confused about the statement, If she would have asked me, I would

       have showed her the sore?

                  A. If she would have asked what was going on, I would have stated, Hey, I’m trying

       to look at this sore. She just, Do you have to [sic] blue keys? No, and left. I had no clue

       why I was—what—that there was anything wrong.”

¶ 42   On redirect, defendant explained that Glen Willow keeps books for each client: “There’s a

book that [sic] every activity, food they eat, bowel movement.” From his understanding, J.B.’s

masturbation practices would have been recorded in the book and, if they were, he would have

read it. On recross, defendant acknowledged that he was not aware of any red sores reported in

J.B.’s book.

¶ 43                              D. Closing Arguments and Verdict



                                                  - 14 -
2022 IL App (2d) 210296


¶ 44   The State did not refer to the photos during its opening close. During closing argument,

defense counsel referred to the two photos. Counsel argued that police had discovered no

incriminating images on defendant’s phone; instead, they found two “distasteful photographs”

introduced solely to make defendant look bad:

               “There was nothing on the phone from the incident with [defendant] and J.B. in the

       bathroom, but several adult nude males with erections were found amongst the 834

       photographs on the phone. So I guess since they didn’t find what they were looking for,

       they’re going to show you a couple of distasteful photographs to make him look bad.

       There’s no good reason to show those photographs to you at this trial.”

In rebuttal, the State argued that the photos were relevant in that they “make it more or less likely

that he was masturbating a child”:

               “And in the opening statements—with regards to the photographs on the phone.

       Listen, it’s the defendant’s phone, these photographs were on there. All right? What is he

       accused of doing? Sexually abusing another male. What is on his phone? Nude photos of

       a man with an erection. He had an excuse for them, like he has an excuse for everything.

               Why is that relevant? It’s relevant because relevance is something that makes a fact

       of consequence more or less likely. So would—does this make it more or less likely that

       he was masturbating a child? It doesn’t hurt. Right? That’s not why we charged him. It’s

       just a piece of evidence. We presented you evidence. I hardly touched on it and I don’t

       think it’s that big of a deal, but I do think it’s relevant, and it’s relevant just for what I said.

       That’s not why he was charged.”

¶ 45   Following closing arguments, the trial court admonished the jury, in part:

               “From time to time it’s been the duty of the Court to rule on the admissibility of



                                                 - 15 -
2022 IL App (2d) 210296


       evidence. You should not concern yourselves with the reasons for these rules. You should

       disregard questions which were withdrawn or to which objections were sustained.

               Any evidence that was limited for a—or excuse me—that was received for a limited

       purpose should not be considered by you for any other purpose. You should disregard

       testimony which the Court has refused or stricken. The evidence which you consider

       consists only of the testimony of the witnesses and the exhibits which the Court has

       received. You should consider all the evidence in the light of your own observations and

       experience in life.”

¶ 46   The jury found defendant guilty of both counts. Defendant filed a motion for a new trial,

arguing, inter alia, that the trial court admitted the photos of the nude adult men in error. The court

denied the motion, merged the two counts, and sentenced defendant to 3½ years’ imprisonment.

Defendant timely appealed.

¶ 47                                       II. ANALYSIS

¶ 48   Defendant argues that the trial court violated his right to a fair trial when it allowed the

State to introduce two photos of nude adult men recovered from his cell phone. He contends that

the photos were irrelevant and, alternatively, the probative value of the photos was substantially

outweighed by the dangers of unfair prejudice and jury confusion. In turn, defendant argues that

the evidence was not overwhelming and thus the court’s error was not harmless. We agree that the

photos should have been excluded and the trial court’s failure to exclude them was not harmless.

¶ 49                                        A. Relevance

¶ 50   All relevant evidence is generally admissible (Ill. R. Evid. 402 (eff. Jan. 1, 2011)), but the

State bears the burden of demonstrating the admissibility of evidence it offers. See People v.

Torres, 2012 IL 111302, ¶ 53 (“As in any other instance, the proponent of evidence bears the



                                                - 16 -
2022 IL App (2d) 210296


burden of proving the necessary elements for admissibility.”). The State argues that the photos

were admissible under Rule 404(b) of the Illinois Rules of Evidence (Ill. R. Evid. 404(b) (eff. Jan.

1, 2011)) to prove defendant’s intent to commit the charged offenses. More specifically, the State

cites several cases for the proposition that evidence of a defendant’s sexual interests or tendencies

is highly relevant to prove intent or knowledge. See Ressa, 2019 IL App (2d) 170439, ¶¶ 29, 35

(holding that the defendant’s possession of materials referencing fantasies involving children was

relevant to show he touched the minor victim for the purpose of sexual gratification); Fretch, 2017

IL App (2d) 151107, ¶¶ 74-80 (holding that the defendant’s prior sexual overtures to minor girls,

including the victim, were relevant evidence of his intent to expose his penis to a young girl);

Gumila, 2012 IL App (2d) 110761, ¶¶ 42, 55 (holding that introduction of Internet browsing

history evidence associated with child pornography was relevant to show the defendant’s intent to

possess child pornography). Indeed, evidence is relevant if it has “any tendency to make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.” (Emphases added.) Ill. R. Evid. 401 (eff. Jan.

1, 2011).

¶ 51   Relevant evidence may be excluded, however, if its probative value is substantially

outweighed by the danger of unfair prejudice or confusion of the issues. Ill. R. Evid. 403 (eff. Jan.

1, 2011).

       “Evidence is unduly prejudicial only if it ‘cast[s] a negative light upon the defendant for

       reasons that have nothing to do with the case on trial’ [citation], or invites the jury to

       decide the case ‘on an improper basis, commonly an emotional one, such as sympathy,

       hatred, contempt, or horror’ [citation].” (Emphases in original.) People v. Romanowski,

       2016 IL App (1st) 142360, ¶ 30.



                                               - 17 -
2022 IL App (2d) 210296


The trial court’s admission of evidence is reviewed for an abuse of discretion. People v. Gregory,

2016 IL App (2d) 140294, ¶ 24. A trial court abuses its discretion when its ruling is arbitrary,

fanciful, or unreasonable. Id.

¶ 52    The threshold question here is whether the existence of two photos of nude adult men on

defendant’s phone is relevant to the charge that he sexually abused a young boy. If so, the next

question is whether the relevance of such evidence is substantially outweighed by the danger of

unfair prejudice or confusion of the issues.

¶ 53    The State asserts that the photos were admissible because evidence of defendant’s sexual

interest in other men makes it more likely that he sexually abused the 14-year-old autistic boy in

his care. The State characterizes J.B., the 14-year-old autistic boy, as sexually mature. The State

charged defendant with criminal sexual abuse and aggravated criminal sexual abuse. 720 ILCS

5/11-1.50(a)(2) (West 2018) (criminal sexual abuse); id. § 11-1.60(d) (West 2018) (aggravated

criminal sexual abuse). Both charges require that the State prove defendant committed an act of

sexual conduct. “ ‘Sexual conduct’ means any knowing touching or fondling by the victim or the

accused *** for the purpose of sexual gratification or arousal of the victim or the accused.” Id.

§ 11-0.1. Indeed, as defendant disputes that he touched J.B.’s penis as alleged, evidence of his

intent is probative both as to the actus reus and as to whether he acted for the purpose of sexual

gratification.

¶ 54    The State’s argument requires three interrelated inferences: (1) possession of two photos

of nude adult men is probative of sexual attraction to men, (2) sexual attraction to men is probative

of sexual attraction to boys, and (3) sexual attraction to boys is probative of intent to sexually abuse

a boy. On appeal, the State primarily relies on People v. Davis, 260 Ill. App. 3d 176 (1994), for

the proposition that “evidence of a defendant’s interest in other adult males is relevant to charges



                                                 - 18 -
2022 IL App (2d) 210296


that the defendant sexually assaulted younger males.” The State maintains that evidence of sexual

attraction to adult males is admissible as evidence of intent to molest a minor male.

¶ 55   In Davis, the defendant pastor was convicted of sexually abusing two minor church

members. The State introduced evidence of the defendant’s sexual relations with other men to

show a common plan, scheme, or design; to confirm defendant’s identification; and to show lack

of conspiracy by the victims. See Ill. R. Evid. 404(b) (eff. Jan. 1, 2011) (“Evidence of other crimes,

wrongs, or acts is not admissible to prove the character of a person in order to show action in

conformity therewith ***. Such evidence may also be admissible for other purposes, such as proof

of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident.”). The court held that the evidence was admissible to show a common plan, scheme, or

design. Davis, 260 Ill. App. 3d at 190-91. The witnesses described questions the defendant would

ask, the type of lubricant he used, the manner in which he performed sexual acts, and intimate

details of his body. Id. at 190-92. Importantly, “[t]hese accounts were similar enough to inform

the court of [the] defendant’s common plan, scheme, or design, but were varied enough to be

credible and to confirm that the testimonies were not part of a rehearsed conspiracy against [the]

defendant.” Id. at 191.

¶ 56   Davis is inapposite. There, the State offered testimony to confirm identity, to show lack of

conspiracy on the part of the accusers, and to establish the defendant’s common plan to sexually

solicit members of his church. Here, the State offered two photos to establish defendant’s

attraction to adult men. The State makes no argument that the photos were relevant to establish

identity or to show a common plan or a lack of conspiracy. Davis does not support the argument

that sexual interest in adult males, without more, makes it more likely that a defendant molested a

minor male.



                                                - 19 -
2022 IL App (2d) 210296


¶ 57      Moreover, we note that the State urged a different line of cases (Ressa, Fretch, and

Gumila), which the court relied upon when it granted the State’s motion in limine to admit the

photos. Pursuant to that motion, the State argued that the photos were relevant to establish

defendant’s sexual interest in males generally and, resultingly, defendant’s intent. At the hearing

on the motion, the State contended that defendant’s interest in male sexual images went against

the “traditional expectations of society” and argued that the photos showed “a class of individuals

that [defendant] may or may not be sexually attracted to,” namely, other males. The State also

argued,

          “[T]hese photos themselves are more probative than it would be the inverse where it was a

          female and a female victim and female pornography on the phone but at the same time

          even then, we’re at a low degree of probability. The circumstances here I think increase the

          probative value of this evidence[.]”

The trial court agreed with the State, granting the motion in limine because it viewed the photos

as evidence of defendant’s sexual proclivities and thus probative of intent to commit the charged

acts for sexual gratification, which “fit under the cases that were cited by the State.”

¶ 58      To the extent the trial court relied on Ressa, Fretch, or Gumila to reach its decision, the

court misread the import of those decisions.

¶ 59      Each of these cases is distinguishable in that the challenged evidence involved sexual

misconduct toward children. In Ressa, the defendant challenged the introduction of, inter alia, his

own writings and his online searches pertaining to children who had been murdered and sexually

molested. Ressa, 2019 IL App (2d) 170439, ¶¶ 29, 35. The trial court explained that the contested

evidence put the “defendant’s otherwise ‘innocent’ touching in context, as the vast majority of it

revolved around [the] defendant’s obsession with sexual activity with or related to children.” Id.



                                                 - 20 -
2022 IL App (2d) 210296


¶ 35. In Fretch, the defendant challenged evidence that he had previously made sexual overtures

to minor girls. Fretch, 2017 IL App (2d) 151107, ¶ 46. These interactions were relevant to show

the defendant’s general interest in minor girls such as the alleged victim. Id. ¶¶ 74-80. In Gumila,

the defendant challenged evidence of his Internet browsing history associated with child

pornography. Gumila, 2012 IL App (2d) 110761, ¶ 42. This history, however, “suggest[ed] that

[the] defendant sought out, intended to revisit, and indeed did revisit sites with names and

descriptions suggestive of child pornography,” supporting the inference that the defendant’s

accessing of illicit images was not inadvertent. Id.

¶ 60   In each of those cases, the contested evidence was, on its face, probative of sexual attraction

to children. Here, the contested photos did not involve children (contra Ressa, 2019 IL App (2d)

170439, ¶ 29), show defendant’s conduct toward children (contra Fretch, 2017 IL App (2d)

151107, ¶ 46), or establish that defendant sought out child pornography (contra Gumila, 2012 IL

App (2d) 110761, ¶ 42). The instant photos were, at best, probative of sexual attraction to a class

of adults, and the State offered no evidence to support the further inference that sexual attraction

to that class of adults is probative of sexual attraction to children of any kind.

¶ 61   The State argued that evidence of defendant’s possession of the photos of nude adult men

in a state of arousal made it more likely that he touched J.B. for the purpose of sexual gratification.

Even accepting the State’s premise that possession of the photos was probative of defendant’s

attraction to men, the State went further. Regarding the relevance of the photos, the state’s attorney

rhetorically asked during his rebuttal argument: “[D]oes this make it more or less likely that he

was masturbating a child? It doesn’t hurt. Right?” This could be read as directly equating same-

sex attraction to men with a propensity to sexually abuse male children, an assertion otherwise

unsupported by any evidence in the record. Given the state of the evidence in this case, the



                                                - 21 -
2022 IL App (2d) 210296


photographs bore no relevance to the charged offenses.

¶ 62   We also reject the State’s reliance on cases that admitted, in rebuttal, prior bad acts

evidence to explain why the accused was with the victim or to show absence of mistake. In support

of its position, the State cites dicta from Fretch. To determine whether the defendant in Fretch had

placed his intent at issue, the court reviewed “cases in which the defendant did not admit to the

acts underlying the offense but did admit at least that he was with the victim at the time in question,

and the evidence raised questions about the defendant’s conduct and intent toward the victim

during that time.” Fretch, 2017 IL App (2d) 151107, ¶ 66. Each of the cases relied on in Fretch is

readily distinguishable from the facts here.

¶ 63   For instance, in People v. Luczak, 306 Ill. App. 3d 319, 326 (1999), the defendant argued

that other-crimes evidence was irrelevant to establish intent because he had acknowledged being

with the victim but denied sexual conduct. But the defendant had given an explanation for his

being with the victim that differed from the reason given by his accuser, and the defendant’s intent

for being with the victim was a contested issue at trial. Id. Here, in contrast, defendant’s reason for

being with J.B. was not contested. Both Phillis and defendant testified that Phillis instructed

defendant to take J.B. into the bathroom to clean him up.

¶ 64   Similarly, in People v. Wilson, 214 Ill. 2d 127, 138 (2005), our supreme court explained

that other-acts evidence was permissible to rebut the defense theory that the defendant was “the

kind of person that touches people” and that, “even if there was contact with the victims, it was

merely incidental contact and not for sexual arousal.” The court explained that “defense counsel

raised motive, intent and the possibility that any of the complained-of touching was inadvertent in

such a way that the jury could acquit defendant even if it believed that he actually touched the

victims’ breasts.” (Emphasis added.) Id. Here, defendant does not claim he touched J.B.



                                                - 22 -
2022 IL App (2d) 210296


inadvertently—he denies touching J.B.’s penis altogether. While the State was obligated to prove

that defendant’s touching was for sexual arousal or gratification, evidence that defendant had

photos of two adult males was not relevant under the facts of the case to prove this proposition.

¶ 65   Our review of cases from other jurisdictions supports our conclusion that the admission of

the photos was an abuse of discretion under the facts of this case. See People v. Garcia, 177 Cal.

Rptr. 3d 231, 240-41 (Ct. App. 2014) (holding evidence of female defendant’s sexual orientation

was not relevant to charge she sexually abused a young girl); State v. Crotts, 104 Ohio St. 3d 432,

2004-Ohio-6550, 820 N.E.2d 302, ¶ 12 (“We must note that the modern understanding of

pedophilia is that it exists wholly independently from homosexuality. The existence or absence of

one neither establishes nor disproves the other. ‘The belief that homosexuals are attracted to

prepubescent children is a baseless stereotype.’ [Citation.] Thus, evidence of homosexuality is not

relevant to establish pedophilia. [Citation.] We are forced to state the obvious because of the

reckless and bald assertion by the appellate court that the prosecutor argued, and the jury believed,

that because [the defendant] is homosexual, he therefore is also a pedophile.”); see also State v.

McGrath, 501 P.3d 346, 356 (Idaho 2021) (in prosecution for lewd conduct with a minor, holding

probative value of still images from pornographic videos was substantially outweighed by risk of

unfair prejudice where no evidence in record showed videos depicted child pornography); Cutshall

v. State, 166 N.E.3d 373, 379 (Ind. Ct. App. 2021) (holding evidence that defendant accessed adult

pornography on the night of alleged incident was not relevant to charge that he molested a child).

The admission of the photos into evidence had the primary effect of casting a negative light on

defendant for reasons unrelated to the trial and invited the jury to decide the case based on an

improper propensity inference. See Romanowski, 2016 IL App (1st) 142360, ¶ 30.

¶ 66   Simply put, under the facts of this case, the trial court’s admission of the photos was an



                                               - 23 -
2022 IL App (2d) 210296


abuse of discretion.

¶ 67                                      B. Harmless Error

¶ 68    If admission of the photos was error, the State argues that the error was harmless. An

evidentiary error is harmless if there is no reasonable probability the jury would have acquitted the

defendant without the error. People v. Shaw, 2016 IL App (4th) 150444, ¶ 66 (citing In re E.H.,

224 Ill. 2d 172, 180 (2006)); see also People v. Cortes, 181 Ill. 2d 249, 285 (1998) (“While the

erroneous admission of other-crimes evidence carries a high risk of prejudice and ordinarily calls

for reversal [citation], the evidence must be so prejudicial as to deny the defendant a fair trial

***.”). In the State’s view, the jury would have found defendant guilty even without viewing the

photos, because the State presented substantial evidence of defendant’s guilt. See People v.

Bochenek, 2020 IL App (2d) 170545, ¶ 67 (“Generally, even if the other-crimes evidence is

erroneously admitted, it is harmless if there is substantial evidence of the defendant’s guilt.”), aff’d,

2021 IL 125889, ¶ 24; see also People v. Nieves, 193 Ill. 2d 513, 530 (2000) (explaining that the

improper introduction of other-crimes evidence was harmless because any prejudicial effect “was

overshadowed by the substantial evidence of defendant’s guilt—most notably, his own

uncontested statement” (emphasis added)).

¶ 69    Here, the State contends the error was harmless because Phillis, the sole eyewitness to the

alleged offenses, testified credibly and consistently while defendant’s testimony was “inconsistent

and unworthy of belief.”

¶ 70    Phillis testified that she observed defendant with his hand on J.B.’s penis. She observed

the scene for “probably a few seconds.” She was confident in what she saw. Phillis was

emotional—she described herself as “stunned,” while Walton described her as “scared” and

“shook”—and refused to speak to defendant.



                                                 - 24 -
2022 IL App (2d) 210296


¶ 71   Defendant testified that he took J.B. to the bathroom to prepare him for a shower, and, after

he disrobed J.B., J.B. began masturbating. Defendant sat on the tub beside J.B. and began playing

a game on his phone. J.B.’s penis came out from between his legs, however, and defendant noticed

what appeared to be a sore. He had noticed it while disrobing J.B. but “more[ ]so” at this point. He

grabbed J.B.’s arm to get a closer look, but gave up when J.B. struggled. Phillis walked in just as

defendant let go and sat back down. When Phillis left, defendant did not know she thought he

touched J.B.’s penis.

¶ 72   The State asserts that defendant made various inculpatory statements to police and at trial;

our review of the record, however, suggests otherwise.

¶ 73   First, the State argues that defendant “felt the need to preemptively explain” what he was

doing with his phone and that he “displayed a defensive demeanor.” Accepting the State’s

characterization that defendant “quickly volunteered” to police that he was playing a game on his

cell phone to explain why he had been holding it while in the bathroom with J.B., it does not

necessarily show consciousness of guilt of the crime charged. Defendant admitted that his cell

phone use violated company policy, and he was being interrogated by police. A defensive

demeanor during a police interrogation may be evidence of dishonesty, though it is susceptible of

various other explanations, not the least of which is nervousness.

¶ 74   Second, the State points to inconsistent statements by defendant about when he noticed the

sore on J.B.’s penis. On direct examination, defendant said he noticed it while J.B. was seated and

masturbating. On cross-examination, however, defendant said he noticed it while he disrobed J.B.,

though he explained, “I had initially thought I saw something but I wasn’t a hundred percent sure,

and then when he sat down, then it did catch my attention, yes.” To the extent there is any

inconsistency, it is minimal. Both statements were made during defendant’s testimony at trial (in



                                               - 25 -
2022 IL App (2d) 210296


defendant’s own words) and are not inherently inconsistent; rather, the second statement arguably

informs the first. The State also asserts that defendant’s trial testimony that he struggled to control

J.B. with one hand while holding his cell phone in the other is inconsistent with Moore’s testimony

that defendant told police he held the phone in both hands. But defendant was describing a fluid

situation in which both statements could be true at different moments.

¶ 75   Third, the State observes that while defendant claimed he had to remain “within arm’s

reach” of J.B., Miller testified that employees caring for J.B. when he masturbated usually stood

farther away, often in the bathroom doorway. But Miller gave the reason: “You don’t want to be

sitting too close to him when he’s masturbating.” Miller did not testify that defendant broke policy

by positioning himself within arm’s reach of J.B.; indeed, he acknowledged sitting on the tub while

supervising J.B. himself, and he explained that an employee standing in the doorway is not actually

within arm’s reach of J.B. while J.B. is on the toilet. Defendant’s explanation of what happened is

thus consistent with Miller’s practices and with J.B.’s status as an “arm’s reach one-on-one.”

¶ 76   Fourth, the State argues that defendant’s explanation that he abandoned his examination of

J.B. because he decided “it’s not worth it” was inconsistent with his stated concern about the

purported sore and with his failure to promptly notify a superior. While the explanation is arguably

inconsistent with defendant’s actions, they are not contradictory. Defendant testified that he

abandoned the examination because J.B. was struggling and he planned to ask another employee

to take a look.

¶ 77   Finally, the State questions defendant’s veracity where he claims to have touched J.B. to

inspect a sore but did not immediately offer this explanation to Phillis. This suggestion, however,

fails given that nothing in the record suggests that defendant was immediately aware that Phillis

suspected him of touching J.B. inappropriately. Phillis testified that she was emotional and refused



                                                - 26 -
2022 IL App (2d) 210296


to speak to defendant, which undermines the State’s emphasis on defendant’s failure to notify

Phillis of the sore.

¶ 78    The evidence in this case is not overwhelming and boils down to a credibility contest

between Phillis and defendant. Phillis was the sole eyewitness, and, according to her own

testimony, she had only a few seconds to observe defendant with J.B. There was no testimony that

J.B. was behaving abnormally after the incident. Indeed, Heller, the Willow Glen nurse, noted in

his statement the absence of guarding behavior or signs of mental distress. And, contrary to what

Moore said he suspected, there was no evidence on defendant’s cell phone of photos or video of

J.B.

¶ 79    The case hinges largely on Phillis’s testimony that defendant’s hand was on (and stroking)

J.B.’s penis, rather than J.B.’s arm, as defendant claims. There was also disagreement about

whether the bathroom door was open wide enough to allow Phillis to observe the scene before

entering the bathroom. Defendant’s version of events is otherwise compatible with Phillis’s

version, while the State’s arguments as to defendant’s narrative being “inconsistent and unworthy

of belief” are not supported by the record.

¶ 80    Having determined that the evidence was not overwhelming, we cannot say that there is

no reasonable probability that the jury would have acquitted defendant without the error. Shaw,

2016 IL App (4th) 150444, ¶ 66. We note further that the jury was not provided any limiting

instruction as to the purpose for which it could consider the photos. See Ill. R. Evid. 105 (eff. Jan.

1, 2011) (“When evidence which is admissible as to one party or for one purpose but not admissible

as to another party or for another purpose is admitted, the court, upon request, shall restrict the

evidence to its proper purpose or scope and instruct the jury accordingly.” (Emphases added.)).

The failure to give a limiting instruction here permitted the jury to consider the evidence for any



                                                - 27 -
2022 IL App (2d) 210296


reason, including to draw an impermissible propensity inference based on sexual orientation or

lawful sexual preferences, thus enhancing the prejudice to defendant. Gregory, 2016 IL App (2d)

140294, ¶ 30 (failure to give a limiting instruction in conjunction with admitting propensity

evidence enhances the prejudice to a defendant).

¶ 81   Accordingly, we conclude that the State has failed to show that the erroneous admission

of the photos was harmless beyond a reasonable doubt, and we reverse.

¶ 82   Defendant does not argue that double jeopardy precludes retrial. See U.S. Const., amend.

V; Ill. Const. 1970, art. I, § 10. Regardless, the evidence submitted is sufficient to sustain a

conviction, and, thus, defendant may be retried. See People v. Olivera, 164 Ill. 2d 382, 393 (1995).

¶ 83                                   III. CONCLUSION

¶ 84   For the reasons stated, we reverse the judgment of the circuit court of Stephenson County.

¶ 85   Reversed and remanded.




                                               - 28 -
2022 IL App (2d) 210296



                          People v. Stowe, 2022 IL App (2d) 210296


Decision Under Review:        Appeal from the Circuit Court of Stephenson County, No. 18-CF-
                              120; the Hon. Michael P. Bald, Judge, presiding.


Attorneys                     James E. Chadd, Thomas A. Lilien, and Vicki P. Kouros, of State
for                           Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                     Carl H. Larson, State’s Attorney, of Freeport (Patrick Delfino,
for                           Edward R. Psenicka, and Katrina M. Kuhn, of State’s Attorneys
Appellee:                     Appellate Prosecutor’s Office, of counsel), for the People.




                                           - 29 -